
	
		II
		109th CONGRESS
		2d Session
		S. 3859
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide incentive for employers to hire
		  service-connected disabled veterans and to improve adjustment assistance and
		  job-training transition for injured and disabled veterans, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Help Our Patriots Employment
			 (HOPE) Act of 2006.
		2.FindingsCongress finds the following:
			(1)As of July 15,
			 2006, a total of 19,813 members of the Armed Forces of the United States have
			 been wounded in action in Operation Iraqi Freedom (OIF) and Operation Enduring
			 Freedom (OEF).
			(2)As of July 15,
			 2006, a total of 3,083 members of the National Guard have been wounded in
			 action in OIF and OEF.
			(3)As of July 15,
			 2006, a total of 1,626 members of the Reserve have been wounded in action in
			 OIF and OEF.
			(4)Rural States are
			 carrying a huge burden when it comes to this Nation's current conflicts abroad.
			 Ninety-five percent of America’s National Guard combat battalions and special
			 operations have been mobilized since September 11, 2001. When not deployed,
			 many members of the National Guard and Reserve have second and third jobs to
			 make ends meet.
			(5)Many of these
			 brave servicemen and women are now permanently disabled, and many of them are
			 now unable to perform the jobs they did before deployment because of injury or
			 disability.
			(6)Since August
			 2002, the number of veterans collecting unemployment insurance has risen 96
			 percent. In addition, during any given year, 500,000 veterans experience
			 homelessness.
			3.Treatment of
			 disabled veterans under the work opportunity tax credit
			(a)Disabled
			 veterans treated as members of targeted group
				(1)In
			 generalSubparagraph (A) of section 51(d)(3) of the Internal
			 Revenue Code of 1986 (relating to qualified veteran) is amended by striking
			 agency as being a member of a family and all that follows and
			 inserting
					
						agency as—(i)being a member of
				a family receiving assistance under a food stamp program under the Food Stamp
				Act of 1977 for at least a 3-month period ending during the 12-month period
				ending on the hiring date, or
						(ii)entitled to
				compensation for a service-connected
				disability.
						.
				(2)DefinitionsParagraph
			 (3) of section 51(d) of such Code is amended by adding at the end the following
			 new subparagraph:
					
						(C)Other
				definitionsFor purposes of subparagraph (A), the terms
				compensation and service-connected have the meanings
				given such terms under section 101 of title 38, United States
				Code.
						.
				(b)Increase in
			 amount of wages taken into account for disabled
			 veteransParagraph (3) of section 51(b) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by inserting
			 ($12,000 per year in the case of any individual who is a qualified
			 veteran by reason of subsection (d)(3)(A)(ii) before the period at the
			 end, and
				(2)by striking
			 Only first
			  $6,000 of in the
			 heading and inserting Limitation on.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for an employer after December 31, 2005.
			4.Increased
			 funding for the national veterans' employment and training services
			 institute
			(a)In
			 generalIn addition to any
			 amounts otherwise appropriated, there is authorized to be appropriated to the
			 Secretary of Labor to operate the National Veterans' Employment and Training
			 Services Institute in accordance with section 4109 of title 38, United States
			 Code, $3,000,000 for each of fiscal years 2008 and 2009.
			(b)AvailabilityAny
			 amounts appropriated pursuant to the authority of subsection (a) shall remain
			 available until expended.
			
